Matter of Jaime A. (2019 NY Slip Op 04762)





Matter of Jaime A.


2019 NY Slip Op 04762


Decided on June 13, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 13, 2019

Friedman, J.P., Richter, Tom, Gesmer, Moulton, JJ.


9605

[*1]In re Jaime A., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Dawne A. Mitchell, The Legal Aid Society, New York (Raymond E. Rogers of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Kevin Osowski of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Peter J. Passidomo, J.), entered on or about June 25, 2018, which adjudicated appellant a juvenile delinquent upon his admission that he committed acts that, if committed by an adult, would constitute overdriving, torturing and injuring animals, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court providently exercised its discretion in imposing a period of supervised probation, which was the least restrictive dispositional alternative consistent with appellant's needs and the community's need for protection (see Matter of Katherine W ., 62 NY2d 947 [1984]). In light of the seriousness of the underlying act of animal cruelty, appellant's need for continuing mental health and drug treatment, appellant's mother's professed inability to adequately supervise him, and appellant's history of poor school attendance, an adjournment in contemplation of dismissal would not have provided sufficient supervision.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 13, 2019
CLERK